Citation Nr: 1525149	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran had active service from October 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied service connection for facial burns due to exposure to ionizing radiation and for a liver condition.  The Veteran filed a notice of disagreement (NOD) in May 2009. A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2011.

In July 2012, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See  38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In September 2012, the Board denied the claim for service connection for a liver disability.  At the same time, the Board remanded the claim for service connection for a skin disability, claimed as exposure to ionizing radiation to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC  continued to deny the claim (as reflected in a March 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The electronic files otherwise contain information that is duplicative of that located in the paper claims file or not directly relevant to the claims on appeal.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran participated in Shot HOOD, Operation PLUMBBOB in 1957 and exposure to ionizing radiation has been confirmed, he has not been diagnosed with a skin disorder associated with radiation exposure and recognized by VA as a radiogenic disease.

3. There is no credible evidence of a skin disability for many years after service, and the only competent, probative opinion evidence to directly address   whether there exists a medical nexus between current  skin disability and his service, to  include any radiation exposure therein, weighs against the claim.

CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include  as due to ionizing radiation exposure, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, in a January 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The May 2009 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the January 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, Social Security Administration (SSA) records, as well as VA and private treatment records (including treatment records from the Pittsburg VA Medical Center) , and the report of VA examination (both as requested by the Board in its September 2012 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   .  There are no relevant treatment records outstanding.  In this regard, in a December 2013 letter (also issued pursuant to the Board's prior remand), the AOJ requested that the Veteran provide sufficient information, and if necessary authorization, to enable VA to obtain evidence pertinent to the issue on appeal.  The Veteran was advised to complete appropriate authorization form(s) to enable VA to obtain records from each healthcare provider or to submit the records himself.  A September 2013 Report of General Information, VA Form 21-0820, noted that the Veteran did not have a private provider and that he had only been seen at the Pittsburg VA Medical Center.  Also of record and considered in connection with the claim herein decided are various written statements provided by the Veteran, and by his representative, on his behalf .  The Board finds that no further action to develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309(d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease."  See 38 C.F.R. § 3.311.  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims that he currently has a skin disability that is related to in-service exposure to ionizing radiation.  Specifically, he claims that he was exposed to radiation during service at Yucca Flats, Nevada, Atomic Proving Grounds.

An April 1985 statement was received from the Department of the Navy confirming the Veteran's participation in Shot HOOD, Operation PLUMBBOB in 1957, noting that the reconstructed radiation dose was zero rem, gamma, and less than 0.0001 rem neutron.  This evidence confirms the Veteran's exposure to radiation while on active duty in the military.  However, the Veteran's claimed skin disability is not listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 as presumptively associated with radiation exposure.  Similarly, a skin disability (aside from skin cancer) is not listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b); therefore, none of the procedural advantages prescribed in 38 C.F.R. § 3.311 are available to this Veteran.

However, the above analysis  does not end the Board's inquiry.  In this regard, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on any other basis.  Cf. Combee, 34 F.3d at 1043-44.  However, as discussed below, the Board finds that, in this case, the record presents no other basis for an award of service connection for current skin disability.

In addition to the basic legal authority governing claims for service connection and that specific to radiation exposure, cited above, the Board points out that, if a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Notably, as indicated below, no diagnosed skin disorder at issue is among the chronic diseases listed under 38 C.F.R. § 3.309(a).  However, given the evidence, the Board must nonetheless assess the credibility of the Veteran's assertions of continuous skin symptoms.   

The Veteran has asserted that he has a skin condition affecting his face, head, and neck but has denied any history of diagnosis or treatment for skin cancer.  He indicated that on discharge in 1957, his eyebrows were burned off of his face and there were burns on his forehead, temples, and neck without any visible rash or discoloration.  See February 15 VA examination report.  On December 2008 VA registry examination for ionizing radiation, he stated that this radiation exposure left him with darkened skin on the right temporal area extending to the forehead and on the cheek as well as the eyelid on that side.  Overall, he has alleged that he first developed skin problems in service and has continued to have skin problems since service.  

Service treatment records include the report of an October 1954 entrance medical examination, which revealed scars on the Veteran's right lower leg, left forehead, and left cheek on clinical evaluation regarding identifying body marks, scars, tattoos.  An evaluation of the  skin was normal.  In the report of an n September 1957 separation medical examination, marks and scars on the upper bilateral arms, left cheek and lower right leg were noted as identifying body marks, scars, tattoos.  On clinical evaluation of the skin, lymphatics was normal.  Otherwise, service treatment records during active duty are  negative for any complaints, treatment, or diagnoses related to any skin or burn problems.  

Post-service records include the report of an April 1958 Compensation and Pension (C&P) examination, which revealed negative findings related to the skin; head, face, and neck; and burns. 

In a January 1986 C&P examination report, the examiner specifically noted that there was no evidence of irradiation burns or residual skin lesions.

In June 1997 correspondence, Dr. H. Shipkovitz noted that the Veteran had complaints of evanescent skin rashes over the years; however, he did not develop any discernable neoplasms.

In May 2000 correspondence, Dr. H. Shipkovitz reported that on examination, the Veteran exhibited scattered patches of erythema on the face, neck, and upper torso, diagnosed as questionable dermatitis with an unclear etiology.  

As indicated, in this case, the Veteran has asserted that he had skin problems at the time of his discharge in June 1957 and that he has continued to have skin problems since that time.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's statements regarding any continuity of skin symptoms since service are not credible.  

A review of the evidence shows that the first post-service documentation regarding any skin complaints was not until June 1997 and no discernable neoplasms were found at that time.  The first clinical evidence of skin problems was not reported until May 2000, in which the Veteran was diagnosed with questionable dermatitis with an unclear etiology.  The Veteran's current skin disability, post-inflammatory hyperpigmentation, was not diagnosed until October 2005.  Over the years, the Veteran has filed numerous claims for disabilities.  It would be reasonable to assume that if the Veteran had been experiencing skin problems since service, he would have filed a claim for a skin disability prior to the current claim filed in December 2008.  Also, if the Veteran had been experiencing skin problems since service, it would be reasonable to assume that he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These discrepancies weigh against the credibility of any current assertions of continuity of skin symptoms since service, advanced in connection with the current claim for monetary benefit.

The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, the Board observes that the record includes several medical statements/opinions that pertain to the question of whether the Veteran's current skin disability is related to exposure to ionizing radiation.  Initially, Dr. H. Shipkovitz stated that it "was impossible to say without absolute certainty" whether the Veteran's skin symptoms, inter alia, were related to exposure to ionizing radiation.  Later, Dr. H. Shipkovitz stated that the reported problems "very well may be" related to exposure to ionizing radiation.  On October 2005 VA dermatology consult, the Veteran's reported a 20 year history of hyperpigmentation secondary to radiation exposure; however, the examiner stated that it was "not clear if pigmentation related to ionizing radiation."  In February 2015, a VA examiner opined that the Veteran's current skin disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As  regards  Dr. H. Shipkovitz's correspondences in June 1997 and May 2000, he stated that it was impossible to say without absolute certainty that any or all of the Veteran's symptoms (including skin symptoms) were related to exposure to ionizing radiation and that it very well may be that the Veteran's problems, including skin problems, inter alia, were due to exposure to ionizing radiation.  However, these opinions only suggest the possibility of a relationship between the Veteran's in-service exposure to ionizing radiation and a skin disability.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Moreover, the examiner primarily relied on the Veteran's own history, which has been found to not be credible.  Therefore, such medical opinion does not  provide persuasive support for the claim.  

As for the report of the October 2005 VA dermatology consultation, the examiner noted the Veteran's reported 20-year history of hyperpigmentation secondary to radiation exposure.  The Board observes that medical history which has been provided by a veteran and recorded by physician without additional enhancement or analysis-does not constitute competent medical evidence of the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that a veteran's history is recorded in medical records does not transform it into a competent medical opinion).  Moreover, as for the examiner's statement that  it was "not clear if pigmentation related to ionizing radiation," such statement neither supports nor weighs against the claim, and thus is accorded no probative weight on the question of medical nexus.

By contrast, the Board accepts as highly probative of the medical nexus question the opinion provided by the February 2015 VA examiner.  In the report, the examiner opined that the (skin) condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file, including all pertinent medical records, and examining the Veteran.  Importantly, the examiner took into account the Veteran's complaints of skin symptoms, exposure to ionizing radiation, service treatment records, and pertinent post-service medical records.  The examiner also provided a rationale for her opinion.  The examiner reasoned that the Veteran's current skin disability, post-inflammatory hyperpigmentation, was not diagnosed until October 2005.  The examiner noted that the Veteran's service treatment records, including his September 1957 separation examination, were silent for any burn or skin conditions, diagnoses, or treatment.  The Veteran had a normal skin examination documented on separation.  The examiner indicated that the Veteran was seen for various unrelated conditions throughout service; however, he did not have any skin complaints.  The examiner referred to the April 1958 and January 1986 C&P examinations, which were also negative for alleged skin conditions.  The examiner also explained the nature and common etiology of post-inflammatory hyperpigmentation as per literature review. 

The examiner added that the Veteran's identified skin disability, post-inflammatory hyperpigmentation, was diagnosed approximately 48 years after military discharge.   The examiner found that there was no evidence of this condition noted earlier in service treatment records or private medical records provided for review.  The examiner stated that therefore, the current skin condition less likely than not (less than 50 percent probability) had its onset in or was otherwise medically related to service, to include exposure to ionizing radiation.  

As such, the Board finds that the only competent, persuasive medical opinion evidence to address the etiology of current skin disability weighs against the claim. 

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between a current skin disability and service, to include  exposure to ionizing radiation therein , such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disability such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the complex medical matter on which this claim turns.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a skin disability, to include as due to ionizing radiation exposure, must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a skin disability, to include  as due to exposure to ionizing radiation, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


